CLD-117                                                         NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                        No. 18-3513
                                        ___________

                           IN RE: FREDERICK H. BANKS,
                                                Petitioner
                       ____________________________________

                     On a Petition for Writ of Mandamus from the
          United States District Court for the Western District of Pennsylvania
                  (Related to W.D. Pa. Crim. No. 2-15-cr-00168-001)
                      ____________________________________

                    Submitted Pursuant to Rule 21, Fed. R. App. P.
                                 February 28, 2019
            Before: CHAGARES, RESTREPO and SCIRICA, Circuit Judges


                             (Opinion filed: March 13, 2019)
                                       _________

                                        OPINION *
                                        _________

PER CURIAM

       Frederick Banks is currently awaiting trial in the United States District Court for

the Western District of Pennsylvania on charges of interstate stalking, 18 U.S.C.

§ 2261(a)(2), aggravated identity theft, § 1028A(a)(1), making false statements,

§ 1001(a)(3), and wire fraud, § 1343.



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       On November 9, 2018, Banks filed a petition for a writ of mandamus in this Court

naming as respondents the District Judge and his appointed counsel. Banks explains that

on October 8, 2018, the District Court ordered his counsel to provide a proposed housing

plan should the court choose to release Banks on bond pending trial. Banks states that he

provided counsel with several housing options, but that counsel did not submit them to

the District Court. Banks also states that he has repeatedly requested a “first appearance”

transcript from the respondents, but has not received it. Banks asks this Court to

“intervene and order Respondents to provide the housing information, the first

appearance (8/7/15) transcript and unfiled original indictment and release Banks on bond

forthwith.” Banks also asks us to order counsel to provide him with the status reports he

filed with the District Court concerning Banks’s housing options.

       A writ of mandamus is a drastic remedy available in only extraordinary

circumstances. In re Diet Drugs Prods. Liab. Litig., 418 F.3d 372, 378 (3d Cir. 2005). A

petitioner seeking the writ “must have no other adequate means to obtain the desired

relief, and must show that the right to issuance is clear and indisputable.” Madden v.

Myers, 102 F.3d 74, 79 (3d Cir. 1996).

       We will deny Banks’s petition. First, we note that Banks filed an identical petition

for a writ of mandamus in the District Court on the same day that he filed this one here.

On November 18, 2018, the District Court dismissed the petition, but directed counsel to

file a status report as to the housing plan. Counsel has now done so. To the extent that

Banks asks us to provide relief that he has already obtained, we will dismiss this petition

as moot. See Blanciak v. Allegheny Ludlum Corp., 77 F.3d 690, 698-99 (3d Cir. 1996).

                                             2
       Furthermore, to the extent that Banks asks us to compel his counsel to take various

actions, mandamus is not available for this purpose. See generally 28 U.S.C. § 1651.

Next, to the extent that he requests copies of his first appearance transcript and original

indictment, he has not shown that he has no other adequate means to obtain these. Lastly,

we will not direct the District Court to release Banks on bond because has not shown that

he has a clear and indisputable right to be released at this time.

       For these reasons, we will deny the petition for mandamus.




                                              3